Citation Nr: 0941925	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for low back disability.

2. Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1976 to February 1978.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from ratings decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii. 

In statements submitted in October 2005 and February 2006, 
the Veteran alleged clear and unmistakable error (CUE) in 
regard to the RO's denial of service connection for a low 
back disability.  The RO issued a rating decision in 
September 2007 regarding the CUE.  The Veteran did not appeal 
and the appeal period for that rating decision has expired.  
Therefore, the Board will not further address the CUE claim.

This service connection for low back disability issue is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.


FINDINGS OF FACT

1.  In a rating decision of October 1978, RO denied service 
connection for low back disability; the Veteran did not file 
a timely notice of disagreement from that determination.  

2.  Certain evidence presented received since the October 
1978 rating decision relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.

3.  Hepatitis C is not causally related to the Veteran's 
active duty service.   


CONCLUSIONS OF LAW

1.  The rating decision of October 1978 denying service 
connection for a low back disability is final.  38 U.S.C.A. § 
7105(c) (West 2002).  

2.  New and material has been received to reopen the 
Veteran's claim of service connection for low back 
disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2009).

3.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in September 2003, December 2003, and June 
2006 (on the hepatitis C claim) and October 2002 and March 
2004 (on the low back disability claim).  The Veteran was 
notified of the evidence needed to reopen the claim of 
service connection for a low back disability, as well as the 
underlying claim of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, that is, there was no 
evidence of a current disability.  The notice included the 
type of evidence needed to substantiate the underlying claims 
of service connection, namely, evidence of current 
disability; evidence of an injury or disease in service, or 
event in service causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  The June 2006 notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable. In January 2005, the RO sent 
the Veteran a questionnaire for risk factors for hepatitis 
and specifically requested that he furnish any specific 
details involving his exposure to any risk factor for 
hepatitis C infections that applied to him.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent there was pre-
adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim) and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the supplemental statements of 
the case in February 2006, September 2006, and November 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
treatment records, VA records, and private treatment records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

A compensation examination in relation to the claim of 
service connection for hepatitis C and further development is 
not required because there is no record of a diagnosis of 
hepatitis C, or any complaints relative thereto, during 
service.  Further, there is no competent evidence of 
persistent or recurrent symptoms relative to hepatitis C from 
the time of service until more than 22 years later.  As the 
evidence does not indicate that the disability may be 
associated with service, a medical examination or medical 
opinion is not required to decide the claim under 38 C.F.R. § 
3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disability 

Legal Criteria for New and Material Evidence

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2003).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If new and material evidence is not submitted to reopen a 
previously denied claim, the Board is without jurisdiction to 
adjudicate the merits.  Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

New and Material Evidence Analysis

In March 1978, the Veteran filed a claim of service 
connection for low back disability which was denied in part 
because there was no evidence of any diagnosed low back 
disability.  Of record at the time of the Veteran's original 
claim were his service treatment records (STRs) which show 
that he was treated several times in service for complaints 
of low back pain following a minor train accident.  No other 
evidence was of record at the time of the October 1978 rating 
decision denying service connection.  

In May 2002, the Veteran filed to reopen his claim of service 
connection for a low back disability.  Evidence received in 
conjunction with the claim to reopen included VA treatment 
records beginning June 2002 showing complaints of and 
treatment for low back pain, as well as February 2003 and 
April 2004 MRI reports showing degenerative disc disease and 
neuroforaminal narrowing of L4-L5 and L5-S1.

The claim was previously denied, in part, because there was 
no evidence of a current low back disability.  The VA medical 
records beginning June 2003 and the MRI reports relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence of current low back disability.  Thus, the 
evidence relates to an unestablished fact necessary to the 
Veteran's claim.  The Board also finds that it raises a 
reasonable possibility of substantiating the claim; therefore 
the evidence is new and material.  The low back disability 
claim is therefore reopened.  
 
II.  Hepatitis C

Legal Criteria for Service Connection

The Veteran also claims entitlement to service connection for 
hepatitis C.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran's STRs contain no complaint, finding, history, 
treatment, or diagnosis of hepatitis C or any symptoms 
thereof.

Private treatment records show that in July 2002, the Veteran 
was seen for hepatitis C, which had been first diagnosed in 
July 2000.  A liver biopsy showed grade 3 inflammation and 
stage II fibrosis, and the Veteran's viral load had increased 
from 360,000 copies to 2 million copies.  The doctor noted a 
remote history of heroin use, with the last use of 
intravenous drugs 15 years prior.  The Veteran also had 
tattoos and had undergone acupuncture in the past; he had 
never had a blood transfusion.  

November 2002 VA treatment records show that the Veteran was 
seen for evaluation of his diagnosed hepatitis C.  His risk 
factors were described as intravenous drug use and intranasal 
cocaine use beginning in 1975.  VA treatment records show 
that he received treatment for hepatitis in March 2002 at 
UCLA Medical Center which was not effective. 

From March 2004 through February 2005, the Veteran received 
PEG Intron/Ribavirin antiviral therapy for his hepatitis C 
from VA.  He was also prescribed an antidepressant and 
participated in the hepatitis C support group for the 
duration of his treatment.  

In response to the risk factor questionnaire sent him by the 
RO, the Veteran in February 2005 reported the following 
activities while in service between 1976 and 1978: 
intravenous drug use, intranasal cocaine use, high risk 
sexual activity, tattooing, and sharing a razor with other 
servicemen.  In his October 2005 Notice of Disagreement 
(NOD), the Veteran indicated that while stationed at Fort 
Knox, Kentucky in 1976 he had received tattoos in both arms, 
which he believed had resulted in his infection with 
hepatitis C.  He also submitted a copy of an article 
regarding the prevalence of hepatitis C among Veterans, with 
portions regarding the practice of airgun inoculation and its 
implication in viral transmission highlighted.

The above evidence suggests no manifestation of hepatitis C 
during service or for many years after service.  It appears 
that hepatitis C was first manifested 20 some years after 
discharge from service.  

The Board takes administrative notice that hepatitis C is 
spread primarily by contact with infected blood or blood 
products.  Blood transfusions, unsterilized needles that 
might be used in applying a tattoo, intravenous drug use, and 
unprotected sexual contact are recognized risk factors for 
hepatitis C.

The Veteran has variously attributed his hepatitis C to shots 
by airgun in basic training, tattoos he received in basic 
training, sharing a razor with other servicemen, and high-
risk sexual activity during service.  He has also described 
intravenous drug use during service.  

As for injections by airgun, VA does not consider injections 
by airgun as a major risk factor for hepatitis C.  Veterans 
Benefits Administration (VBA), Director Bulletin, 211B (98-
110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  
And there is no competent evidence of record that injection 
by airgun is a major risk factor for hepatitis C.

As for intravenous drug use, which is a recognized risk 
factor for hepatitis C, the law prohibits service connection 
for a disease resulting from willful misconduct due to the 
abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 
C.F.R. § 3.301(a).

In addition, while the Veteran is competent to state that he 
got tattoos, shared a razor with other servicemen, and 
engaged in high risk sexual activity during service, there 
does not appear to be any persuasive supporting evidence as 
to these activities.  Although service treatment records show 
several tattoos noted on entrance to service, it is 
unfortunate that the examiner who conducted the discharge 
examination did not describe any tattoos at that time.  There 
is also nothing in the service treatment records suggesting 
high risk sexual activity.  The Veteran's assertion regarding 
sharing a razor is also noted.  However, all of these claimed 
activities, even assumed to be true, do not change the fact 
that it would be speculation to assume that any such 
activities involved another person who had hepatitis C.    

The Board again notes that the November 2002 VA medical 
record seems to indicate that the Veteran's risk factors were 
intravenous drug use and intranasal cocaine.  It appears that 
the Veteran used drugs for at least 10 years.  Although is 
would also be speculative to find that the hepatitis C was 
related to the drug use, if the Board were to engage in a 
weighing of the risk activities in terms of duration of time, 
it would seem that the drug use for 10 years would be a more 
likely cause of the hepatitis C.   

At any rate, there is no persuasive evidence in this case 
that the Veteran's hepatitis C is causally related to his 
active duty service.  To find as such would be speculative, 
and service connection may not be based on speculation.  In 
this case, there not an approximate balance of positive and 
negative evidence to which the reasonable doubt standard of 
proof applies.  38 C.F.R. § 3.102.


ORDER

As new and material evidence has been presented, the claim of 
service connection for low back disability is reopened.  To 
this extent, the appeal is granted, subject to the directions 
set forth in the following remand section of this decision.  

Service connection for Hepatitis C is not warranted.  To this 
extent, the appeal is denied. 




REMAND

The Veteran was afforded a VA examination of the back in 
March 2007; the examiner offered an opinion that it was less 
likely than not that current low back disability was caused 
by or the result of the train accident during service.  
However, the opinion does not appear to be supported by a 
clear rationale with reference to the medical evidence of 
record.  It appears that one of the Veteran's main 
contentions is that his current low back disability, to 
include degenerative disc disease, was simply not detected by 
x-ray during service and was detected years later with an 
MRI.  The Board believes this assertion by the Veteran should 
be addressed by a medical examiner with full review of the 
record, to include service treatment records and post-service 
medical records.   

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for a 
VA spine examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  After 
reviewing the record, to specifically 
include service treatment records and 
current medical reports, the examiner 
should respond to the following:

Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's current low back disability, to 
include degenerative disc disease, is 
causally related to the low back injury 
suffered in a train accident during 
service?  The opinion should be supported 
by a detailed rationale addressing the 
significance of medical findings, to 
include x-ray findings, during service, 
and subsequent service treatment records 
and more recent medical records.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine (under a merits analysis) if 
service connection for low back 
disability is warranted.  If the benefit 
remains denied, then the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


